                                                                                     Ilul
                                                                                     APR 242019
                                                                                  CLERK,   U.S.   DISTRICT CLERK
                                                                                   ESTERNWC11DF TEXAS
                                   SEALED
                            UNITED STATES DISTRICT COURT
                                                                                  BY.1J                   DEPUTY


                             WESTERN DISTRICT OF TEXAS
                              MIDLAND-ODESSA DIVISION

 UNITED STATES OF AMERICA,
                     Plaintiff,
                                                   CRIMINAL NO.                 oP
                                                   INDICTMENT

                                                   [Vio: 18 U.S.C. § 1001(a)(2)                   False
                                                   Statement to Investigating Agent]
 SAMEER MITHANI,

                               Defendant.


       THE GRAND JURY CHARGES:
                            COUNT ONE
                                     [18 U.S.C. § 1001(a)(2)J

       That on or about November 17, 2018, in the Western District of Texas, in a matter within

the jurisdiction of the Federal Bureau of Investigation, an agency of the executive branch of the

government of the United States, the Defendant,

                                     SAMEER MTTHANI,

knowingly and willfully made a materially false and fraudulent statement in that the Defendant

stated to Special Agents he did not inform J.B. of J.B. being under investigation by the Federal

Bureau of Investigation, when in truth and fact the Defendant did disclose to J.B. on October 31,

2016 that J.B. was being investigated by the Federal Bureau of Investigation, in violation of Title

18, United States Code, Section 1001.

                                             A TRUE BILL.



JOHN F. BASH                                          Origiai     &gnd by the
                                                    forpørr       of the   Grnd Jury


             ted States Attorney
